                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Kehinda Mitchell
                                  Plaintiff,
v.                                                     Case No.: 1:18−cv−07357
                                                       Honorable Gary Feinerman
City Of Chicago, et al.
                                  Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 26, 2020:


        MINUTE entry before the Honorable Gary Feinerman:Status hearing held and
continued to 4/29/2020 at 9:00 a.m. Joint oral motion to extend the schedule is granted.
Fact discovery shall be completed by 6/29/2020. Plaintiff's Rule 26(a)(2) disclosures shall
be served by 7/27/2020. Plaintiff's expert(s) shall be deposed by 8/27/2020. Defendants'
Rule 26(a)(2) disclosures shall be served by 9/28/2020. Defendants' expert(s) shall be
deposed by 10/26/2020. Plaintiff's rebuttal Rule 26(a)(2) disclosures shall be served by
11/9/2020, and depositions based on those rebuttal disclosures shall be completed by
11/23/2020. Dispositive motions shall be filed by 12/23/2020. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
